Citation Nr: 0626424	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2005).

3.  What evaluation is warranted for a left upper arm wound 
scar from November 1, 2004?

4.  What evaluation is warranted for a right thigh shrapnel 
wound scar from November 1, 2004?

5.  What evaluation is warranted for a left thigh shrapnel 
wound scar from November 1, 2004?

6.  What evaluation is warranted for a right elbow shrapnel 
wound scar from November 1, 2004?


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of September 2004 (PTSD) and March 2005 
(increased rating and 38 C.F.R. § 3.324 claims) rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

In July 2006, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).

Regarding each increased rating claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as these issues were placed in 
an appellate status by a notice of disagreement (NOD) 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.  Hence, the Board has restyled 
these issues.  

For the reasons outlined below, this appeal, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.  As to entitlement to a 10 percent rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, this issue is deferred pending completion 
of the development ordered below.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).


FINDING OF FACT

Since November 1, 2004, none of the veteran's service-
connected scars have been manifested by a scar covering an 
area exceeding 144 square inches; none have been objectively 
characterized on examination as either unstable or painful; 
and no scar causes a limitation of either motion or function 
of the affected body part.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's left upper arm wound scar from November 1, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.10, 4.31, 4.118, Diagnostic Codes (Codes) 7801, 
7802, 7803, 7804, 7805 (2005).

2.  The criteria for a compensable disability rating for the 
veteran's right thigh shrapnel wound scar from November 1, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 
4.118, Codes 7801, 7802, 7803, 7804, 7805.

3.  The criteria for a compensable disability rating for the 
veteran's left thigh shrapnel wound scar from November 1, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 
4.118, Codes 7801, 7802, 7803, 7804, 7805.

4.  The criteria for a compensable disability rating for the 
veteran's right elbow shrapnel wound scar from November 1, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 
4.118, Codes 7801, 7802, 7803, 7804, 7805.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
This notice was provided in a December 2005 statement of the 
case (SOC).  The claims were readjudicated in a March 2006 
supplemental SOC (SSOC).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include a duty to explain 
how an effective date is assigned.  The Court held that upon 
receipt of an application 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  Such notice was provided the veteran in 
July 2006.  

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Indeed, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the notice provided since the 
March 2005 rating decision fulfilled the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  The actions taken by VA 
have cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Factual Background

The service medical records show that clinical evaluation of 
the veteran at the time of his October 1953 separation 
examination showed various marks and scars.  His personnel 
record reflects the veteran's receipt of the Purple Heart for 
wounds received in combat during the Korean War.

A January 2005 VA scars examination report notes a linear 
left upper arm scar, which measured 9 centimeters (cms.) by 
.5 cm.  The veteran reported no symptoms involving this 
lesion.  There was no pain on palpation, and no adherence to 
the underlying skin.  The tissue was shiny throughout the 
entire scar site.  The scar was not unstable, elevated or 
depressed.  The examiner described the scar as superficial 
and not deep.  No inflammation, edema, nor keloid formation 
was present.  The color was normal.  There was no 
inflexibility or induration of the skin, and no limitation of 
motion of the skin was shown.  

Three anterior thigh scars (one in the right thigh and two in 
the left thigh) were also present.  All three scars were 
circular measuring one cm. in diameter.  There were no 
reports of current symptoms relating to these scars.  No pain 
on palpation was observed, nor was there adherence to the 
underlying skin.  The scars were noted to be somewhat shiny.  
The scars were not unstable, elevated, or depressed.  The 
examiner described the scars as superficial.  None of the 
scars was manifested by inflammation, edema, or keloid 
formation.  The scars were slightly hyperpigmented compared 
with the surrounding skin.  No scar was inflexible or 
indurated.  No limitation of motion was associated with any 
of these scars.  

Finally, a scar was noted to be located in the area of the 
veteran's right elbow.  As with the other scars, no current 
symptoms were reported.  The scar lesion was linear, 
measuring 1.5 cms.  No pain on palpation was observed, nor 
was adherence to the underlying skin.  The scar were noted to 
be somewhat shiny.  The scar was not unstable, elevated, or 
depressed.  The examiner described the scar as being 
superficial, not involving deep tissue.  There was no 
inflammation, edema, or keloid formation.  The scar was 
slightly hypopigmented.  The scar was neither inflexible nor 
indurated, and no associated limitation of motion was 
observed.  The examiner opined that no therapy was necessary 
for the scars at this point in time.  

The veteran testified via videoconference before the 
undersigned in July 2006 that none of his service-connected 
scars were painful, unstable, tender, or caused limitation of 
function of the affected area.  See pages six through eight 
of the hearing transcript (transcript).  

Laws and Regulations/Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the veteran appealed the initial disability 
ratings that the RO assigned following a grant of entitlement 
to service connection.  The Board will consider the evidence 
for the entire period since the effective date of the grant 
of service connection, and will consider what rating is 
warranted throughout that period.

The RO has evaluated the veteran's various scar residuals as 
zero percent disabling under 38 C.F.R. § 4.118, Code 7805.  
See March 2005 rating decision.

The veteran is entitled to a 10 percent rating if any of the 
scar is deep, or causes a limitation of motion, in an area or 
areas exceeding 6 square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, Code 7801.  

A 10 percent rating is also warranted where any of the scars 
are superficial and do not cause limitation of motion (as 
here), and encompass an area of 144 square inches (929 sq. 
cm.) or greater.  See 38 C.F.R. § 4.118, Code 7802.  

If a scar is either superficial and unstable, or superficial 
and painful, a 10 percent rating may be assigned.  See 
38 C.F.R. § 4.118, Codes 7803 and 7804, respectively.  

Alternatively, the scar may be rated based on the limitation 
of the affected part.  38 C.F.R. § 4.118, Code 7805.

A deep scar is one associated with underlying soft tissue 
damage.  An unstable scar is defined as one where, for any 
reason, has frequent loss of skin over the scar.  A 
superficial scar is not one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Under 38 C.F.R. § 4.71a, the veteran would only be entitled 
to a compensable rating, based on limitation of motion of the 
affected part.  This clearly is not demonstrated.  See the 
January 2005 VA scars examination report.  

With the above criteria in mind, the medical evidence fails 
to show that at any time since November 1, 2004, has the 
veteran complained of, or been treated for, any of his 
service-connected scars.  Moreover, when examined by VA in 
January 2005, the veteran essentially informed the examiner 
that his scars were asymptomatic.  The comprehensive clinical 
findings reported in the course of the examination support 
such a finding.  

Accordingly, because the record does not show that any of the 
veteran's service-connected scars are either deep, or cover 
an area exceeding 6 square inches, a compensable rating under 
38 C.F.R. § 4.118, Code 7801 is not assignable.  As none of 
the superficial scars, which do not cause limited motion, are 
at least 144 square inches in size, a compensable rating 
under 38 C.F.R. § 4.118, Code 7802 is not warranted.  
Likewise, as none of the veteran's scars have been shown to 
be either objectively unstable or painful, compensable 
evaluations are not for assignment under either 38 C.F.R. 
§ 4.118, Codes 7803 or 7804, respectively.  

Finally, as reported above, as none of the scars cause 
limitation of function of the affected part, a compensable 
rating cannot be assigned pursuant to 38 C.F.R. § 4.118, Code 
7805.  

In view of the foregoing, the veteran does not meet the 
criteria for a compensable rating under 38 C.F.R. § 4.118.  
Hence, the benefit sought on appeal is denied.

In reaching the above conclusions, the Board has not 
overlooked the Court's holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

However, given the veteran's statements in January 2005 and 
July 2006 that no scar was symptomatic in any way, and given 
the VA examiner's findings and opinions reported in January 
2005, the Board finds that in the absence of objective 
evidence of functional loss, a compensable rating may not be 
assigned under DeLuca.

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since November 1, 2004, have 
residuals of any service-connected scar been disabling to a 
compensable degree.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for a left upper arm wound scar, at any 
time since November 1, 2004, is denied.

A compensable rating for a right thigh shrapnel wound scar, 
at any time since November 1, 2004, is denied.

A compensable rating for a left thigh shrapnel wound scar, at 
any time since November 1, 2004, is denied.

A compensable rating for a right elbow shrapnel wound scar, 
at any time since November 1, 2004, is denied.




REMAND

The veteran contends he has a psychiatric disability 
resulting from events he experienced during military service 
in Korea.  He specifically maintains that while serving in 
the Marines he set enemy soldiers on fire with a 
flamethrower.  He adds that he witnessed numerous buddies die 
in combat.  See letter received in July 2004.  At his hearing 
before the undersigned in July 2006, the veteran reported 
participating in the amphibious landing at Inchon.  See page 
three of transcript.  He acknowledged that he had never been 
diagnosed as having PTSD, but that he had been diagnosed with 
depression.  See pages three and four of transcript.  

Review of the evidentiary record shows that following a VA 
PTSD examination in July 2004, the examiner diagnosed a 
depressive disorder by history (with anxiety) and PTSD 
features.  Other VA medical evidence on file includes 
outpatient records dated in June and October 2004, showing, 
respectively, diagnoses of depressive disorder and anxiety 
disorder (with PTSD features).  Notably, the veteran's 
reported symptoms are primarily associated with his combat 
service in Korea, albeit not exclusively with that service.  
Hence, the record raises the logical question whether the 
diagnosed anxiety disorder with PTSD features, depression 
with PTSD features, or any other psychiatric disorder is due 
to a disorder which was incurred or aggravated in-service.  
As this question has yet to be addressed further development 
is in order.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations (if necessary) and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).  In the event that the veteran 
does not report for any ordered examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

Appellate review of the claim of entitlement to a 10 percent 
rating based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.is deferred pending 
completion of the development set forth below.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should refer the veteran's 
claims folder to the examiner who 
conducted the VA PTSD examination in July 
2004 for an addendum to the evaluation 
report.  Following the examiner's review 
of all of the evidence the examiner is to 
specifically state whether it is at least 
as likely as not that the veteran has any 
psychiatric disability to include, but 
not limited to, depression, anxiety, or 
PTSD, which is related to his military 
service, to include his combat service.  
The addendum should include the rationale 
for all opinions expressed.

2.  In the event that the VA physician 
who examined the veteran in July 2004 is 
unavailable, the claims file should be 
forwarded to another similarly 
credentialed VA physician who should 
review the complete record to include all 
service medical records, VA treatment 
records, and VA examination reports, 
including the July 2004 examination; and 
provide a diagnosis for any psychiatric-
related disorder currently manifested.  
The examiner must opine whether it is at 
least as likely as not that any diagnosed 
psychiatric disability is related to the 
veteran's service, to include to his 
combat service during the Korean War.  
The physician must explain the rationale 
for all opinions given.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issues on appeal.  If either 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a SSOC, and provide the 
appellant with an opportunity to respond.  
The RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran has been given an opportunity to respond to 
the SSOC and the period for submission of additional 
information or evidence set forth in 38 U.S.C.A. § 5103(b) 
(West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


